*775MEMORANDUM **
California state prisoner Odis S. Murphy, III, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a § 2254 petition. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.2004).
Murphy contends that his Sixth Amendment right to counsel was violated when the trial court denied his request for counsel, raised just prior to jury selection. The California Court of Appeal rejected this claim on the basis that Murphy had twice previously waived his right to counsel under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), and his request for an attorney just prior to jury selection was within the trial court’s discretion to deny because it was untimely and suspect. This decision was not contrary to or an unreasonable application of clearly established federal law as determined by the United States Supreme Court. See Robinson, 360 F.3d at 1058 (citing Menefield v. Borg, 881 F.2d 696, 700-01 (9th Cir.1989)).
Accordingly, the district court’s judgment is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.